DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,649,931 (Bryant) in view of U.S. Patent Application Publication No. 2007/0078460 (Frigg).
Regarding claim 1, Bryant discloses a surgical instrument (10) comprising: an elongated first member (16) extending in a longitudinal direction from a first end (end including 50) to a second end (end including 34); a tubular second member (14) having a third end (end including 32) and a fourth end (end including 28), a portion of the elongated first member being positioned within a first passageway of the tubular second member (see col. 3, line 5 and Fig. 5); and a tubular third member (18) having a fifth end (end nearest turn wheel 32, see Fig. 5) and a sixth end (end nearest collet fingers 30, see Fig. 5), the portion of the elongated first member and a portion of the tubular second member being positioned within a second passageway of the tubular third member (see Fig. 5; portions of shaft 16 and body 14 are positioned within passageway of sleeve 18), wherein the fifth end of the tubular third member comprises an inner surface having a first threaded portion (36) rotatably engaged to a second threaded portion (38) of the tubular second member, the tubular third member being configured to axially translate relative to the tubular second member in the longitudinal direction upon rotation of the tubular third member (see col. 3, lines 15-26), and wherein the fourth end of the tubular second member comprises an expandable member (30, deflectable collet fingers).
Bryant fails to disclose wherein the fifth end of the tubular third member comprises a first handle that comprises an inner surface having the first threaded potion rotatably engaged to the second threaded portion of the tubular second member, the first handle being configured to axially translate the tubular third member relative to the tubular second member in the longitudinal direction upon rotation of the first handle.  However, Frigg discloses a surgical instrument (350, see Figs. 4A-4C) including a tubular outer sleeve (352) and a tubular inner sleeve (351), wherein an end (374) of the outer sleeve comprises a first handle (374a) comprising an inner surface having a first threaded potion (372) rotatably engaged to a second threaded portion (370) of the tubular inner sleeve, the first handle being configured to axially translate the tubular outer member relative to the tubular inner member in a longitudinal direction upon rotation of the first handle (see Figs. 4A-4C and paragraphs [0105] and [0106]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the surgical instrument of Bryant to include a handle on the fifth end of the tubular third member that is threadably and rotatably engaged to the tubular second member for axial translation of the tubular third member relative to the tubular second member in a longitudinal direction upon rotation of the handle as suggested by Frigg in order to enhance a surgeon’s grip of the outer tubular member to facilitate rotation thereof (see Frigg, paragraph [0105]).  
Regarding claim 2, Bryant discloses wherein the expandable member of the tubular second member is configured to engage an end of a fastener (collet fingers 30 are configured to engage an end 22 of fastener 12, see Figs. 4 and 5, e.g.).
Regarding claim 3, Bryant discloses wherein the expandable member is a flexible collet configured to snap around an end of a fastener (flexible collet fingers 30 make-up a deflectable portion 28 that is configured to snap around an end 22 of fastener 12, see Figs. 4 and 5) .
Regarding claim 5, Bryant modified as suggested by Frigg in claim 1 above suggests wherein the first handle is configured to be rotated in a first direction to translate the sixth end of the tubular third member over the fourth end of the tubular second member (Bryant discloses rotating the third tubular member 18 over the second tubular member 14 to translate the sixth end of the third tubular member over the fourth end of the tubular second member, see col. 4, lines 5-8 and Figs. 4 and 5; Frigg suggests rotating a first handle 374a to translate an outer tubular member 352 over an inner tubular member 351, see paragraphs [0105] and [0106]).
Regarding claim 6, Bryant discloses wherein the sixth end of the tubular third member is configured to compress the expandable member of the tubular second member (see col. 4, lines 5-8 and Figs. 4 and 5).
Regarding claims 7 and 8, in another embodiment 800, Frigg suggests using clockwise and counterclockwise rotation of a handle 807 to translate a threaded portion of outer sleeve 802 relative to a threaded portion of inner sleeve 804 in opposite directions, respectively (see Frigg, paragraphs [0141] and [0148]), wherein clockwise rotation results in the outer sleeve compressing an expandable member (828) of the inner sleeve, and counterclockwise rotation results in the outer sleeve decompressing the expandable member of the inner sleeve (see paragraphs [0141] and [0148]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Bryant in view of Frigg to have the first handle be rotatable in opposite directions to allow the tubular third member to translate in opposite directions to compress and decompress the expandable member of the tubular second member as suggested by Frigg in order to allow for securing and releasing of the surgical instrument relative to a fastener.   
Regarding claim 9, Bryant discloses wherein the tubular third member is configured to prevent the tubular second member from moving beyond a distance (see Fig. 5 and col. 4, lines 5-8; tubular third member 18 is configured to prevent tubular second member 14 from moving a radially outward distance by applying an inward bias).
Regarding claim 11, Bryant discloses wherein the elongated first member (16) includes a second handle (32) disposed on a portion of the elongated first member (see Figs. 4 and 5; elongated first member 16 is disposed inside handle 32), and wherein the second handle is configured to be removably coupled to the first handle (outer sleeve 18 modified to have a handle as described in claim 1 above can be rotated into coupling, releasable engagement with handle 32).
Regarding claim 12, Bryant discloses wherein the elongated first member is configured to translate through the second handle (see Figs. 4 and 5; elongated first member 16 translates through a bore in a second handle 32).
Claims 4 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Frigg, and further in view of U.S. Patent No. 9,198,698 (Doose).
Regarding claim 4, Bryant and Frigg fails to disclose wherein the expandable member comprises at least one key portion configured to interlock with at least one key portion disposed on an end of a fastener.  However, Doose discloses a surgical instrument (116) that includes a sleeve (118) having an expandable member (140) that engages an end (172) of a fastener (112), wherein the expandable member comprises at least one key portion (142) configured to interlock with at least one key portion (182) disposed on an end of a fastener.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the expandable member of Bryant to comprise a key portion configured to interlock with a key portion on an end of a fastener as suggested by Doose in order to facilitate locking of the tubular member to an end of a fastener (see Doose, col. 11, lines 20-25).
Regarding claim 13, Bryant discloses a surgical system (10/12) comprising: a fastener (12); a surgical tool (10) comprising: an elongated first member (16) extending in a longitudinal direction from a first end (end including 34) to a second end (end including 50), the first end configured to engage an end (22) of the fastener (see Fig. 5); a tubular second member (14) having a third end (end including 32) and a fourth end (end including 28), a portion of the elongated first member being positioned within a first passageway of the tubular second member (see col. 3, line 5 and Fig. 5); and a tubular third member (18) having a fifth end (end nearest turn wheel 32, see Fig. 5) and a sixth end (end nearest collet fingers 30, see Fig. 5), the portion of the elongated first member and a portion of the tubular second member being positioned within a second passageway of the tubular third member (see Fig. 5; portions of shaft 16 and body 14 are positioned within passageway of sleeve 18), wherein the fifth end of the tubular third member comprises an inner surface having a first threaded portion (36) rotatably engaged to a second threaded portion (38) of the tubular second member, the tubular third member being configured to axially translate relative to the tubular second member in the longitudinal direction upon rotation of the tubular third member (see col. 3, lines 15-26), and wherein the fourth end of the tubular second member comprises an expandable member (30, deflectable collet fingers).
Bryant fails to disclose wherein the fifth end of the tubular third member comprises a first handle that comprises an inner surface having the first threaded potion rotatably engaged to the second threaded portion of the tubular second member, the first handle being configured to axially translate the tubular third member relative to the tubular second member in the longitudinal direction upon rotation of the first handle.  However, Frigg discloses a surgical instrument (350, see Figs. 4A-4C) including a tubular outer sleeve (352) and a tubular inner sleeve (351), wherein an end (374) of the outer sleeve comprises a first handle (374a) comprising an inner surface having a first threaded potion (372) rotatably engaged to a second threaded portion (370) of the tubular inner sleeve, the first handle being configured to axially translate the tubular outer member relative to the tubular inner member in a longitudinal direction upon rotation of the first handle (see Figs. 4A-4C and paragraphs [0105] and [0106]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the surgical instrument of Bryant to include a handle on the fifth end of the tubular third member that is threadably and rotatably engaged to the tubular second member for axial translation of the tubular third member relative to the tubular second member in a longitudinal direction upon rotation of the handle as suggested by Frigg in order to enhance a surgeon’s grip of the outer tubular member to facilitate rotation thereof (see Frigg, paragraph [0105]).  
Bryant and Frigg fails to disclose wherein the fastener comprises at least one key portion disposed on a surface of the fastener, and wherein the expandable member comprises at least one key portion configured to interlock with the at least one key portion of the fastener.  However, Doose discloses a surgical instrument (116) that includes a sleeve (118) having an expandable member (140) that engages an end (172) of a fastener (112), wherein the expandable member comprises at least one key portion (142) configured to interlock with at least one key portion (182) disposed on an end of a fastener.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the expandable member and fastener of Bryant to comprise interlocking key portions as suggested by Doose in order to facilitate locking of the tubular member to an end of a fastener (see Doose, col. 11, lines 20-25).
Regarding claim 14, Bryant discloses wherein the expandable member is a flexible collet configured to snap around an end of a fastener (flexible collet fingers 30 make-up a deflectable portion 28 that is configured to snap around an end 22 of fastener 12, see Figs. 4 and 5) .
Regarding claim 15, Bryant modified as suggested by Frigg in claim 13 above suggests wherein the first handle is configured to be rotated in a first direction to translate the sixth end of the tubular third member over the fourth end of the tubular second member (Bryant discloses rotating the third tubular member 18 over the second tubular member 14 to translate the sixth end of the third tubular member over the fourth end of the tubular second member, see col. 4, lines 5-8 and Figs. 4 and 5; Frigg suggests rotating a first handle 807 to translate an outer tubular member 802 over an inner tubular member 804, see paragraphs [0135] and [0141]).
Regarding claim 16, Bryant discloses wherein the sixth end of the tubular third member is configured to compress the expandable member of the tubular second member (see col. 4, lines 5-8 and Figs. 4 and 5).
Regarding claims 17 and 18, in another embodiment 800, Frigg suggests using clockwise and counterclockwise rotation of a handle 807 to translate a threaded portion of outer sleeve 802 relative to a threaded portion of inner sleeve 804 in opposite directions, respectively (see Frigg, paragraphs [0141] and [0148]), wherein clockwise rotation results in the outer sleeve compressing an expandable member (828) of the inner sleeve, and counterclockwise rotation results in the outer sleeve decompressing the expandable member of the inner sleeve (see paragraphs [0141] and [0148]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the instrument of Bryant in view of Frigg and Doose to have the first handle be rotatable in opposite directions to allow the tubular third member to translate in opposite directions to compress and decompress the expandable member of the tubular second member as suggested by Frigg in order to allow for securing and releasing of the surgical instrument relative to a fastener.  
Regarding claim 19, Bryant discloses wherein the tubular third member is configured to prevent the tubular second member from moving beyond a distance (see Fig. 5 and col. 4, lines 5-8; tubular third member 18 is configured to prevent tubular second member 14 from moving a radially outward distance by applying an inward bias).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Frigg, and further in view of U.S. Patent Application Publication No. 2015/0066089 (Nelson).
Regarding claims 9 and 10, Bryant in view of Frigg fails to disclose wherein the tubular third member is configured to prevent the tubular second member from moving beyond a distance such that the tubular third member comprises one or more pins protruding into the second passageway of the tubular third member, and wherein the tubular second member comprises one or more tracks positioned on the surface of the tubular second member and configured to receive a respective pin within the track.  However, Nelson discloses a surgical instrument (10) that includes an outer tube (100) and an inner tube (200), wherein the outer tube is configured to prevent the inner tube from moving beyond a distance such that the outer tube comprises one or more pins (144) protruding into a passageway of the outer tube, and wherein the inner tube comprises one or more tracks (213) positioned on a surface of the inner tube and configured to receive a respective pin within the track (see paragraph [0034]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tubular third and second members to have pins and tracks respectively as suggested by Nelson in order to limit rotational and longitudinal movement of the tubular members to within a desired range (see Nelson, paragraph [0034]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Frigg and Doose, and further in view of Nelson.
Regarding claims 19 and 20, Bryant in view of Frigg and Doose fails to disclose wherein the tubular third member is configured to prevent the tubular second member from moving beyond a distance such that the tubular third member comprises one or more pins protruding into the second passageway of the tubular third member, and wherein the tubular second member comprises one or more tracks positioned on the surface of the tubular second member and configured to receive a respective pin within the track.  However, Nelson discloses a surgical instrument (10) that includes an outer tube (100) and an inner tube (200), wherein the outer tube is configured to prevent the inner tube from moving beyond a distance such that the outer tube comprises one or more pins (144) protruding into a passageway of the outer tube, and wherein the inner tube comprises one or more tracks (213) positioned on a surface of the inner tube and configured to receive a respective pin within the track (see paragraph [0034]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tubular third and second members to have pins and tracks respectively as suggested by Nelson in order to limit rotational and longitudinal movement of the tubular members to within a desired range (see Nelson, paragraph [0034]).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.  Although the same references from the prior rejection are being applied in the current rejection, the examiner is relying on a different embodiment of Frigg that was not applied in the prior rejection to reject the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773